10

11

12

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
ACTIONCOACH NORTH AMERICA, LLC, Case No.: 2:19-cv-02244-APG-DJA
as Order Granting in Part ActionCoach’s
Plaintiffs Motion for a Preliminary Injunction
v. [ECF No. 3]
ALLISON DUNN,
Defendant

 

 

 

 

Plaintiffs ActionCOACH North America, LLC and ActionCOACH OneCo, LLC
(collectively, ActionCoach) move for a preliminary injunction to enforce a franchisee agreement
with defendant Allison Dunn, including post-term non-compete and non-solicitation provisions.
I reviewed the briefs and evidence submitted by the parties, and heard oral argument on March 4,
2020. I deny the motion for a preliminary injunction to enforce the non-compete and non-
solicitation provisions because ActionCoach has not made a sufficient showing of irreparable
harm and a likelihood of success on the merits. But I grant its request that I order Dunn to
(1) notify her clients that she is no longer an ActionCoach franchisee and (2) return or destroy
ActionCoach’s manuals, training materials, and confidential information.

A preliminary injunction is an “extraordinary” remedy and is “never awarded as of right.”
Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008). To obtain an injunction, the
plaintiff “must establish that [it] is likely to succeed on the merits, that [it] is likely to suffer
irreparable injury in the absence of preliminary relief, that the balance of equities tips in [its]
favor, and that an injunction is in the public interest.” Jd. at 20. The Supreme Court of Nevada
has held that a showing of irreparable harm is required to obtain a preliminary injunction to

enforce a non-compete provision. Excellence Community Management v. Gilmore, 351 P.3d 720,

 
10

11

{2

14

15

16

17

18

19

20

21

22

23

 

 

723-24 (Nev. 2015). I “must independently determine” that ActionCoach’s injury is in fact
irreparable; a contractual provision stipulating that irreparable harm will result from a breach is
insufficient to satisfy the irreparable harm requirement. /nt’] Ass’n of Plumbing & Mech.
Officials v. Int’l Conference of Bldg. Officials, 79 F.3d 1153, 1996 WL 117447 at *2 n.3 (9th
Cir. 1996) (table); see also Michael A. Baron, M.D., Ltd. v. Gerson, 238 P.3d 794, 2008 WL
6043843 at *1 (Nev. 2008) (table) (because movant for preliminary injunction to enforce non-
compete agreement showed only minimal competition with respondent, contractual provision did
not establish irreparable harm); Bofi Fed. Bank v. Erhart, No. 15-CV-02353-BAS(NLS), 2016
WL 4680291 at *8 (S.D. Cal. Sept. 7, 2016) (collecting cases). Additionally, a movant’s delay
in requesting injunctive relief may rebut irreparable harm. See Oakland Tribune, Inc. v.
Chronicle Pub. Co., 762 F.2d 1374, 1377 (9th Cir. 1985) (“Plaintiff's long delay before seeking
a preliminary injunction implies a lack of urgency and irreparable harm.”’).

ActionCoach has not made a sufficient showing of irreparable harm in the absence of an
injunction enforcing the non-compete and non-solicitation provisions because: (1) it has not
shown that it can or will actually compete in the market Dunn agreed not to compete in or serve
the clients Dunn agreed not to solicit; (2) it has not shown irreparable harm to its franchise
system; (3) Dunn’s contractual stipulations do not satisfy the irreparable harm requirement; and
(4) it waited an unreasonable amount of time before moving for a preliminary injunction.
ActionCoach also has not made a sufficient showing of a likelihood of success on the merits of
its claims, especially as to whether “executive coaching” is prohibited under the non-compete
provision. However, the Winter factors are satisfied with respect to ActionCoach’s request for
an order requiring Dunn to (1) notify her clients that she is no longer an ActionCoach franchisee

and (2) return or destroy ActionCoach’s manuals, training materials, and confidential

 
10

it

12

14

15

16

17

18

19

20

21

22

 

 

information. See ECF No. 1-2 at 22 (franchisee agreement). And at the hearing on the motion,
Dunn agreed to such an order (primarily because she claims she already has done this).

I THEREFORE ORDER that ActionCOACH North America, LLC and ActionCOACH
OneCo, LLC’s motion for a preliminary injunction [ECF No. 3] is GRANTED IN PART.
Defendant Allison Dunn is required to (1) notify her clients that she is no longer an ActionCoach
franchisee and (2) return or destroy ActionCoach’s manuals, training materials, and confidential
information. By March 13, 2020 Dunn must submit to the plaintiffs an affidavit averring that she

has done so.

DATED this 4th day of March, 2020.
( <__
ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

 
